 In the Matter of VICTOR LUMBER COMPANYandUNITED CONSTRUCTIONWORKERS, AFFILIATED WITH UNITED MINE WORKERS OF AMERICACase No. 5-R-1778.-Decided January 19, 1945Mr. Fred Shortt,of Vansant, Va., for the Company.Mr. Thomas Davis,of Norton, Va., for the Union.Mr. Louis Cokin,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Construction Workers, affiliatedwith United Mine Workers of America, herein called the Union,alleging that a question affecting commerce had arisen concerning therepresentation of employees of Victor Lumber Company, Wise, Vir-ginia, herein called the Company, the National Labor Relations Boardprovided- for an appropriate hearing upon due notice before GeorgeL.Weasler, Trial Examiner.Said hearing was held at Wise, Vir-ginia, on January 3, 1945.The Company and the Union appeared,participated, and were afforded full opportunity to be heard, to ex-amine and cross-examine witnesses, and to introduce evidence bearingon the issues.The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.All parties wereafforded opportunity to file briefs with the Board.Upon the 'entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYVitcor Lumber Company is a partnership with its principal officeatWise, Virginia: It operates a planing mill at Wise, Virginia, anda sawmill at Eolia, Kentucky.During November and December 1944,the Company sold products valued at about $13,100, approximately 25perC^nt of which was shipped to points outside the Commonwealth ofVirginia.During the same period the Company purchased materials60 N L. R. B., No. 29.157 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDvalued at about $20,500, approximately 35 percent of which wasshipped to it from points outside the Commonwealth of Virginia.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.IL THE ORGANIZATION INVOLVEDUnited Construction Workers, affiliated with United-MineWorkersof America, is a labor organization, admitting to membership em-ployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the Union as the exclusive col-lective bargaining representative of its employees until such time asthe Union is certified by the Board.A statement of a Field Examiner of the Board, introduced into evi-dence at the hearing, indicates that the Union represents a substantialnumber of employees in the unit hereinafter found to be appropriate.,,We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITiThe Union urges that all production and maintenance employeesat the planing mill and sawmill of the Company, including lumbermill workers, truck drivers, timber cutters and loggers, and watchmen-firemen, but excluding the shipping clerk and office clerical and super-visory employees, constitute an appropriate unit.The only contro-versy with respect to the unit concerns the watchmen-firemen.The Company employs two persons who are classified as watch-men-firemen whose' duties involve the protecting of the Company'sproperty and watching for trespassers. In addition, they get up steamin the boilers.They work the same hours as the regular employeesand are not armed, militarized, deputized, or uniformed. Inasmuchas they perform the type of duties normally performed by watchmen,we shall include them in the unit.We find that all production and maintenance employees at the plan-ing mill and sawmill of the Company, including lumber mill workers,truck drivers, timber cutters and loggers, and watchmen-firemen,but excluding the shipping clerk, office clerical employees, and allsupervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, or1 The Field Examiner reported that the Union presented 47 authorization cards. Therewere 18 persons in the appropriate unit on December 11, 1944. VICTOR LUMBER COMPANY159effectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining, within the meaning of Section9 (b) of the Act.V.THE DETERDIINATION OF REPRESENTATIVESWe find that the question concerning representation which has arisencan best be resolved by means of an election by secret ballot.TheUnion urges that a pay roll as of November 1, 1944, be used to de-termine eligibility to vote. Inasmuch as no persuasive reason appearsas to why we should depart from our usual practice, we shall directthat those eligible to vote shall be the employees in the appropriateunit who were employed during the pay-roll period immediately pre-ceding the date of the Direction of Election herein, subject to the lim-itations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Victor LumberCompany, Wise, Virginia, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days from thedate of this Direction, under the direction and supervision of the Re-gional Director for the Fifth Region, acting in this matter as agentfor the National Labor Relations Board and subject to Artiele III.Sections 10 and 11, of said Rules and Regulations, among the enI-ployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excluding anywho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the, election, to determinewhether or not they desire to be represented by United Construc-tionWorkers, affiliated with United Mine Workers of America, forthe purposes of collective bargaining.